vi department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer d number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c name d name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on date b in the state of c organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under the sec_501 of the internal_revenue_code or corresponding section of any future federal tax code in addition they state as your activity that you will provide funding for the ongoing medical and life expenses for d and his family your corporate name and d’s name are also very similar your articles of incorporation state you are your form_1023 shows that you are raising and administering funds for the long-term care of d to insure that he receives the supplemental financial help to assist with his extraordinary additional life expenses resulting from a debilitating accident you will conduct your own fundraising programs through emails personal contacts phone solicitations as well as multimedia campaigns and running events in the future you may develop a website as well as use outside fundraisers to solicit donations you are governed by a three-person board_of directors including d’s wife who is your president and was one of your incorporators your board members also administer your activities on a volunteer basis initially donations from family friends and the public have provided your funding in addition you estimate that other miscellaneous fundraising expenses of your gross_proceeds will be used for b and your expenses will consist of internet expenses and finally you specifically indicated e e e e you exist solely to fundraise for d your fundraising program is limited to d funds may not be used for any other purpose than to provide for the well-being of d and your purpose is to raise funds for this one individual only law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 b i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 states a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code because it is serving private interests rather than public charitable and educational interests letter rev catalog number 47630w in wendy l parker rehabilitation foundation inc v commissioner t c memo the tax_court upheld the service’s position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization’s net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care for their family_member application of law you are not described in sec_501 of the code because you fail the organizational and operational tests as per sec_1_501_c_3_-1 you do not meet the requirements in sec_1_501_c_3_-1 g your articles of incorporation state as your activity that you will provide funding for the ongoing medical and life expenses for d and his family because your articles of incorporation state that you will provide funding for the ongoing medical and life expenses of a specific named individual you are not organized exclusively for purposes described in the regulations you do not meet the provisions in sec_1_501_c_3_-1 because you were formed and are solely operated to raise funds to pay for the medical and living_expenses of d and his family this shows you were formed to further private purposes not public as described in sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that you were formed by d’s wife who is also your president to help pay the medical and life expenses of d you are not described in sec_1_501_c_3_-1 of the regulations you are operating for private interests of c and his wife rather than public interests this is evidenced by the following e e e you only exist to fundraising to pay the medical and living_expenses of d and his family dis the only beneficiary of your fundraising programs your corporate name and d’s name are very similar you are like the organization described in revrul_67_367 you were formed to benefit a preselected designated individual d who is the only beneficiary of your fundraising you are also named after d which illustrates you are serving private interests you are similar to the organization described in the court case wendy l parker rehabilitation foundation because you were formed to pay the medical and living_expenses for a preselected individual like this organization you are serving the private benefit of an individual and his family by paying these expenses and relieving him and his family of their financial obligation conclusion you do not qualify for exemption under sec_501 of the internal_revenue_code because you do not meet the organizational and operational tests you are not organized and operated exclusively for an exempt_purpose you are operated for the purpose of benefiting d and his family you serve a private rather than a public interest and your net_earnings are inuring to d and his family letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include a e your name address employer_identification_number ein and a daytime phone number e acopy of this letter highlighting the findings you disagree with e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest letter rev catalog number 47630w please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
